DETAILED ACTION
This communication is in response to the application filed on March 2, 2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 4-13, 15, 17, and 19 are objected to because of the following informalities: 
Claim 4 should be changed from “wherein the text analysis engine comprises” to “wherein the processor-based text analysis engine comprises” to reflect the terminology used in independent claim 1.
Claim 5 should be changed from “wherein the various conversion methods include” to “wherein the various sentence structure conversion methods include” to reflect the terminology used in independent claim 1.
Claim 5 should be changed from “responsive to an existence of parallel expressions” to “responsive to parallel expressions.”
Claim 5 should be changed from “wherein the various conversion methods include” to “wherein the various sentence structure conversion methods include” to reflect the terminology used in independent claim 1.
Claim 6 should be changed from “an absence of the existence of parallel expressions” to “an absence of parallel expressions.”
In Claim 7, both instances of “absolute values between the manually defined” should be changed to “absolute values of the manually defined.”
Claim 8 should be changed from “using the conversion methods” to “using the various sentence structure conversion methods” to reflect the terminology used in independent claim 1.
Claim 8 should be changed from “using the conversion methods used for the opinion sentences to obtain the modified opinion sentences” to “using the conversion methods used to obtain the modified opinion sentences.”
Claim 9 should be changed from “wherein the various conversion methods comprise” to “wherein the various sentence structure conversion methods comprise” to reflect the terminology used in independent claim 1.
Claim 10 should be changed from “the core of the opinion sentence” to “the core of any of the opinion sentences” to clearly reflect the terminology used in dependent claim 9.
Claim 11 should be changed from “replacing the part lacking the direct relationship to the core of the opinion sentence” to “replacing the part lacking the direct relationship to the core of any of the opinion sentences” to clearly reflect the terminology used in dependent claim 9.
Claim 12 should be changed from “adopting one of the two or more of the opinion sentences” to “adopting one of the at least two opinion sentences” to reflect the terminology used in independent claim 9.
Claim 13 should be changed from “wherein the opinion sentence structure conversion methods” to “wherein the various sentence structure conversion methods ” to reflect the terminology used in independent claim 1.
Claim 13 should be changed from “deleting one or more parts of speech and replacing one or more parts of speech” to “deleting one or more parts of speech or replacing one or more parts of speech. 
Claim 15 should be changed from “for any of the opinion sentences including” to “for any of the opinion sentences, including.”
Claim 15 should be changed from “the various conversion methods” to “the various sentence structure conversion methods” to reflect the terminology used in independent claim 1.
Claim 17 should be changed from “the various conversion methods” to “the various sentence structure conversion methods” to reflect the terminology used in independent claim 16.
Claim 19 should be changed from “wherein the opinion sentence structure conversion methods” to “wherein the various sentence structure conversion methods ” to reflect the terminology used in independent claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 recites the phrase “the given one.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase “various conversion methods include other conversion methods” renders the claim indefinite because it is unclear what scope “other conversion methods” is meant to encompass.  It appears the claim is trying to claim all conversion methods. See MPEP 2173.05(d).
Furthermore, claim 6 recites the phrase “the given one.”  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, regarding claim 6, the word “therein” renders the claim indefinite because it is unclear what scope “therein” is meant to encompass, and to what part of the claim “therein” refers.
Claim 8 recites the phrase “the modified opinion sentences.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “wherein the various conversion methods comprise deleting a part lacking a direct relationship to a core of any of the opinion sentences, replacing a part lacking a direct relationship to the core of any of the opinion sentences, splitting the parallel expression into the at least two sentences, and any combination of the deleting, replacing and splitting steps.”  Based on the plain meaning of the formal logic argument stated in this recitation, Examiner interprets the recitation to mean that in all instances in which the various conversion methods are executed, all three of the deleting, replacing and splitting steps will be executed.  
Furthermore, claim 9 recites the phrase “the parallel expression.”  There is insufficient antecedent basis for this limitation in the claim.  To overcome this rejection, Examiner suggests Applicant either change “the parallel expression” to recite “a parallel expression” or change claim 9 to depend on claim 5 (the latter option is recommended by Examiner).
Furthermore, claim 9 recites the phrase “into the at least two sentences.”  There is insufficient antecedent basis for this limitation in the claim.  To overcome this rejection, Examiner suggest Applicant either change “into the at least two sentences,” to “into at least two sentences,” or change claim 9 to depend on claim 5 and subsequently change “into the at least two sentences” to “into the at least two opinion sentences” (the latter option is recommended by Examiner).
	Claim 17 recites “wherein the various conversion methods comprise deleting a part lacking a direct relationship to a core of any of the opinion sentences, replacing a part lacking a direct relationship to the core of any of the opinion sentences, splitting the parallel expression into the at least two sentences, and any combination of the deleting, replacing and splitting steps.”  Based on the plain meaning of the formal logic argument stated in this recitation, Examiner interprets the recitation to mean that in all instances in which the various conversion methods are executed, all three of the deleting, replacing and splitting steps will be executed.  Therefore, both instances of the word “and” render the claim indefinite because it appears Applicant intends the claim to read “or.”  Examiner suggests replacing both instances of the word “and” with the word “or” to overcome this rejection.

Furthermore, claim 17 recites the phrase “into the at least two sentences.”  There is insufficient antecedent basis for this limitation in the claim.  To overcome this rejection, Examiner suggest Applicant change “into the at least two sentences” to “into at least two sentences.”
Claim 18 recites the phrase “of the two or more of the opinion sentences.”  There is insufficient antecedent basis for this limitation in the claim.  To overcome this rejection, Examiner suggest Applicant change “of the two or more of the opinion sentences” to “into the at least two sentences.”	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter, namely an abstract idea without significantly more.  
Independent claims 1, 16, and 20 recite a computer-implemented method, a computer program product, or a computer processing system, respectively, “for determining support of a hypothesis by opinion sentences, comprising: converting sentence structures in the opinion sentences using various sentence structure conversion methods to obtain converted opinion sentences; for each of the converted opinion sentences, calculating a value of a difference between a manually defined proximity label value indicating a proximity to the hypothesis and an intermediate score before and after a conversion by a processor-based text analysis engine; for each of the converted opinion sentences, adopting the conversion responsive to a pre- defined condition being met relative to the difference, and adopting the opinion sentence corresponding thereto instead of the conversion responsive to the pre-defined condition being unmet; creating sub-opinions using at least one of the various sentence structure conversion methods applied to adopted ones of conversions and the opinion sentences, and obtaining an intermediate score for each of the sub-opinions by inputting the sub-opinions to the processor-based text analysis engine; and representing an amount of support for the hypothesis by obtaining and displaying a final score for each of the adopted ones of the conversions and the opinion sentences based on the intermediate scores for the sub-opinions and for the adopted ones of the conversions and the opinion sentences.”  
As drafted, the limitations of “determining support of a hypothesis […], converting sentence structures […], adopting the conversion […], adopting the opinion sentence […], creating sub-opinions […],” and “representing an amount of support for the hypothesis […]” all describe abstract ideas; in particular, mental processes, embodied, for example, in the daily work of a supervising editor of an editorial publication who could regularly perform those limitations manually with a general purpose computer.  The supervising editor would determine support of hypotheses by opinion sentences in his or his or her daily work, and could convert sentence structures in opinion sentences using various sentence structure conversion methods to obtain converted opinion sentences in his or her suggested edits for an author’s editorial piece.  For each of the proposed edits (converted opinion sentences), the editor could calculate a value of a difference between a score or rating (manually defined proximity label value indicating a proximity to the hypothesis) for an intermediate score before and after the proposed edits, and adopt the edit(s) responsive to a pre-defined condition being met relative to the difference between the scores, and adopt the edit(s) corresponding thereto. In this process, the editor could break up opinions in compound sentences containing more than one opinion into two or more sentences (create sub-opinions) using various sentence structure conversion methods and in the 
As drafted, the limitations of “calculating a value […],” and “obtaining an intermediate score […]” all describe abstract ideas; in particular, mathematical concepts.  Examples of how these concepts can be performed by a human are given in the preceding paragraph.  Again, all of the limitations encompass a process a human can discern mentally using pen and paper, regardless of the fact that the claim limitations may use a computer or processor-based “engine” to perform the process (see MPEP 2106.04(a)(2)(III)(C)).
Regarding claim 20, the limitation of “run the program code stored on the memory device […], relates to insignificant extra-solution activity (see MPEP 2106.05(g)); in particular, the post-solution activity of insignificant computer implementation serving as mere instructions to apply a judicial exception to a general hardware-processor.  
Furthermore, the above judicial exception examples are not integrated into a practical application.  Paragraph [0029] of the as-filed specification describes use of a hardware processor for computing.  As mentioned above, the additional element of performing the process using a computer or general-purpose processor (i.e. applying a judicial exception using a computer component) cannot provide an inventive concept.  Also, the claimed invention does not claim a particular solution to a problem or a particular way to achieve a desired outcome (see MPEP 2106.05(f)(1)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the as-drafted claim limitations 
Regarding dependent claim 2, the claimed invention identifies the sentence structures using a “machine learning process”.  Since no description of the machine learning process is provided, Examiner interprets using a “machine learning process” to mean using a general purpose processor for computing.  Identifying sentence structures in opinion sentences reads on a human editing an editorial text.  Regarding dependent claim 3, the claimed invention represents a proximity of an opinion sentence to a hypothesis, with the proximity represented in a value constrained within a predetermined range.  This reads on a human editing an editorial text using a value-based scoring system.  Regarding dependent claim 6, the claimed invention uses an intermediate score as a final score if there are no “parallel expressions.”  This reads on a human editing an editorial text using a value-based scoring system.  Regarding dependent claims 9 and 17, the claimed inventions delete or replace a part of a sentence, or split an expression in two or more.  This reads on a human editing an editorial text.  Regarding dependent claim 10, the claimed invention deletes an adjective clause including a conjunction.  This reads on a human editing an editorial text.  Regarding dependent claim 11, the claimed invention replaces a noun phrase.  This reads on a human editing an editorial text.  Regarding dependent claims 12 and 18, the claimed inventions adopt sentences yielding a highest intermediate score.  This reads on a human editing an editorial text using a value-based scoring system.  Regarding dependent claims 13 and 19, the claimed inventions delete and replace parts of speech.  This reads on a human editing an editorial text.  All of the as-claimed inventions listed above (claims 2-3, 6, 9-13, and 17-19) relate to abstract ideas - mental processes, regardless of the fact that the claim limitations may use a computer or processor-based “engine” to perform the process(es).  All of the limitations encompass a process a human can discern mentally using pen 
Regarding dependent claim 4, the claimed invention calculates a similarity using an “artificial intelligence based system”.  Since no description of the artificial intelligence based system is provided, Examiner interprets using an “artificial intelligence based system” to mean using a general purpose processor for computing.  Calculating such a similarity reads on a human editing an editorial text using a value-based scoring system.  Regarding dependent claim 5, the claimed invention splits a parallel expression (a mental process) and weights a final score.  This reads on a human editing an editorial text using a value-based scoring system.  Regarding dependent claim 7, the claimed invention relates to a mathematical conditional inequality.  This reads on a human editing an editorial text using a value-based scoring system.  Regarding dependent claim 8, the claimed invention calculates a score.  This reads on a human editing an editorial text using a value-based scoring system.  Regarding dependent claim 14, the claimed invention controls a hardware-based object to transform the hardware-based object from a first state to a second state, responsive to the final score exceeding a threshold amount.  Claim 14’s first limitation of controlling a hardware-based object to transform the hardware-based object from a first state to a second state, relates to insignificant extra-solution activity (see MPEP 2106.05(g)); in particular, the post-solution activity of insignificant computer implementation serving as mere instructions to apply a judicial exception to a “hardware-based object.”  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  Claim 14’s second limitation related to the hardware-based object being responsive to the score exceeding a threshold amount relates to a mathematical conditional inequality.  This reads on a human changing a 

Allowable Subject Matter
Claims 3, 6-9, 17-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record Dubey et al. (“IMPLICIT RATINGS”) is cited to disclose a ratings analyzer that may determine that a discrepancy exists if a quantifiable hardware processor-defined implicit user rating (see Col 2:42-46) differs from a quantifiable manually-defined user review (see Col 3:10-15) according to a predetermined threshold amount. The difference between the implicit user rating and user review is calculated and then compared to the predetermined threshold (see Col 12:67 – 
Bai et al. (”SYSTEM AND METHOD FOR SEGMENTING A SENTENCE”) is cited to disclose a method that identifies phrases in a sentence and replaces said phrases with relevant derivative phrases (converting sentence structures in the sentences) to create new modified sentences (converted sentences) and selects the best conversion(s) based on a processor-determined evaluation score (using various methods; see [0009] identifying a sentence phrase, determining phrases semantically associated, and modified sentences generated by replacing phrase).
Bai further discloses a method of sentence segmenting and modification based on evaluating an original unmodified sentence (herein referred to as original sentence) and calculating a score for the original sentence and at least one of a modification (conversion) of the original sentence (herein referred to as converted sentence), with the conversion being performed by a processor running the method.  In the method, a difference between the scores of the original sentence and the converted sentence is calculated (see [0028] difference between scores determined) and if the difference exceeds a threshold range (see [0027] threshold determined), the sentence conversion is not adopted (see [0028] segmentation unit determines proper segmentation path).  Accordingly, the converse is true if the difference is within the threshold range.

Yi et al. (“Method And System For Extracting Opinions From Text Documents”) is cited to disclose a computer implemented method and system for extracting opinions from text documents (processor-based text analysis engine; see Col 4:32-41) wherein an opinion sentence containing two opinions is parsed into two opinion sentences (creating sub-opinions using at least one of the various sentence structure conversion methods applied to adopted ones of conversions and the opinion sentences; see Col 4:49-62) and each the two opinion sentences are individually scored based on relevance (obtaining an intermediate score for each of the sub-opinions; see Col 3:35-43).
Ishikawa et al. (“EXTRACTING IMPORTANT SENTENCES FROM DOCUMENTS TO ANSWER HYPOTHESIS THAT INCLUDE CAUSES AND CONSEQUENCES”) is cited to disclose a method for validating a hypothesis by extracting both a set of opinion sentences from documents in a database and a set of sentences that are related to words in the hypothesis. The method then extracts and displays sentences included in the sets as opinion sentences in relation to the hypothesis sentence.
However, none of these cited references either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in the independent claims; specifically, the limitation(s) as noted above: “for each of the converted opinion sentences, calculating a value of a difference between a manually defined proximity label value indicating a proximity to the hypothesis 

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to AARON G. ZELLER whose telephone number is (571) 272-5765.  Examiner can normally be reached Monday - Thursday 10 AM - 7:30 PM and every other Friday 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Pierre-Louis Desir can be reached at (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 

/AARON G. ZELLER/
Examiner, Art Unit 2659
[11 March 2022]
	

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659